PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/771,662
Filing Date: 27 Apr 2018
Appellant(s): DIETSCH, Gregory, N.



__________________
Chun L. Yu
Heidi A. Erlacher
Gabriel Magallanes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/12/20202 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The rejection under section 103, for the following reasons in view of Appellant’s arguments, is maintained:
Lu provides a basis to combine a TLR8 agonist with a PD-1 antagonist, with the requisite expectation of success.
Appellant argues that Lu does not provide a basis to combine a TLR8 agonist with a PD-1 antagonist.
However, Lu provides ample basis to combine TLR agonists with PD-L1 antagonists:

    PNG
    media_image2.png
    795
    353
    media_image2.png
    Greyscale

reasonable expectation that the immune stimulatory effects of PD-1/PD/L1 blockade can be enhanced by TLR agonists, such as TLR8 agonists, and also, TLR8 agonists could reasonably enhance the effects of PD-1/PD-L1 blockade, as outlined by Lu.  Appellant’s remarks do not address this reasonable expectation of success, as supported by Lu.
Moreover, Lu specifically teaches that TLR 8 agonists induce PD-L1, suggesting that blocking PD-1 or PD-L1 signaling will augment the anti-tumor effects of TLR8 agonist:

    PNG
    media_image3.png
    159
    341
    media_image3.png
    Greyscale

Therefore, the required motivation and reasonable expectation of success of combining TLR* agonists and PD-1 antagonists are provided by Lu.
Moreover, as outlined above, Lu provides a reasonable expectation that TLR8 agonists can be combined with antagonists of PD-1/PD-L1.  Appellant is reminded that this expectation need not be absolute, but only reasonable, see MPEP 2143.01 (“Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 
The references demonstrate that compounds of Formula I are TLR8 agonists 
Appellant argues that the TLR8 agonists differ from other TLR agonists, both structurally and functionally, and therefore, the required reasonable expectation of success is absent.  Specifically Appellant argues that a skilled artisan would have no reason to believe that the claimed TLR8 agonists and imiquimod or resiquimod should be expected to have the same activity. As a result, a skilled artisan would have no motivation to substitute imiquimod with the claimed TLR8 agonists in the combination taught by Lu.
However, Hershberg and Maecker are combined for the proposition that TLR8 agonist, such as motolimod, are known, and those PD-1 antagonists recited in the dependent claims were known at the time of the invention.  In this way, those of ordinary skill could have applied these agents in a predictable fashion for the purposes of treating cancer.  As explained above, Lu teaches the combinations of TLR agonists and agents that block the PD-1/PD-L1 pathway, and moreover, TLR8 agonists can be reasonably be applied to these combinations. Hershberg and Maecker are added for the proposition that the specific TLR8 agonists of Formula I and PD-1 antagonists recited in the dependent claims are applicable to these combinations for cancer treatment.  Specifically, Lu teaches that the particular known technique of combining TLR8 agonists and PD-1 antagonists was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying 
The prima facie case of obviousness is not overcome with any unexpected result.
Appellant does not allege any unexpected result with those TLR8 agonists covered by Formula (I).  However, even assuming that an unexpected benefit exists, the scope of those TLR8 agonists covered by Formula (I) is not commensurate with any alleged showing in the specification.
The dependent claims are not independently patentable in view of the applied references.
As explained above, those of ordinary skill would have recognized that applying known TLR8 agonists and PD-1 antagonists, as taught by  Hershberg and Maecker, to the recited combination would have yielded predictable results.  Accordingly, combining TLR8 agonist, such as motolimod, and those PD-1 antagonists recited claims, for treating cancer would have been prima facie obvious.
Accordingly, for the foregoing reasons, the rejection under section 103 is maintained.


Respectfully submitted,
/KARL J PUTTLITZ/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        
Conferees:
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642  

                                                                                                                                                                                                      /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.